          Case 1:20-cr-00096-SPW Document 36 Filed 04/12/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


  UNITED STATES OF AMERICA,
                                                    CR 20-96-BLG-SPW-l
                       Plaintiff,

  vs.                                          ORDER VACATING TRIAL
                                                    AND DEADLINES
  ROBERT JAMES MILLER and
  ISABELLITA ANNE ISIS,

                       Defendants.



        Counsel for Defendant, Robert James Miller, has filed an Unopposed

Motion and Briefto Vacate Trial Pending Defendants' Appearance (Doc. 35).

        A district court may grant a continuance and exclude the time period ofthe

continuation from the calculation of the speedy trial deadline when "the ends of

justice served by the continuance outweigh the best interest ofthe public and the

defendant in a speedy trial." 18 U.S.C. § 3161(h)(7)(A). In determining whether an

ends ofjustice continuance is appropriate, a district court must consider, inter alia,

whether the failure to grant the continuance will result in a miscarriage ofjustice,

and whether the case would deny counsel for the defendant the reasonably time

necessary for effective preparation.

        Defendants are charged with Conspiracy to Possess with Intent to Distribute

Methamphetamine and Possession of Methamphetamine with Intent to Distribute
Case 1:20-cr-00096-SPW Document 36 Filed 04/12/21 Page 2 of 2
